[LETTERHEAD OF CAHILL GORDON & REINDEL LLP] (212) 701-3295 May 2, 2008 Re: XL Capital Ltd Form 10-K for the fiscal year ended December 31, 2007 Dear Mr. Rosenberg and Mses. Robertson and Vanjoske : On behalf of and as counsel for XL Capital Ltd (“XL” or the “Company”), we are responding to your letter, dated April 28, 2008 (the “Comment Letter”), setting forth the comments of the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) relating to the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2007 (File No. 001-10804), filed with the Commission on February 29, 2008 (the “Form 10-K”) and related Form 10-K/A filed on March 17, 2008. For your convenience, we have reproduced each comment from the Comment Letter (in bold) immediately before the Company’s response.The responses set forth below were prepared by the Company and provided to us.Unless the context clearly indicates otherwise, all references to “we” or “us” throughout the response below refer to XL Capital. ————— Management’s Discussion and Analysis of Financial Condition and Results of Operations Results of Operations, page 49 1. Impact of the Company’s investments in and relationship with SCA 1. Disaggregate the net par outstanding under guarantees of $2.9 billion related to RMBS and $3.3 billion related to ABS CDOs on page 51 and the $138 million related to RMBS and $769 million related to ABS CDOs exposure under facultative agreements on page 50 by credit quality.Expand your disclosure to more fully explain the basis for your conclusion that no losses are expected under the SCA guarantees. In response to your comment, the Company would first like to point out that at the time of the filing of the Form 10-K, detailed December 31, 2007 information was not available to the Company and management believes that the summary level information provided in the Form 10-K was consistent with the requirements of necessary disclosures related to guarantees and contingent liabilities outlined in FIN 45 “Guarantors Accounting and Disclosure Requirements for Guar- -2- antees, Including Indirect Guarantees of Indebtedness of Others, and Interpretation of FAS 5, 57, and 107 and Rescission of FIN 34” and FAS 5 “Accounting for Contingencies.” In order to provide users of the Company’s financial statements with further information regarding the credit quality of the specific “topical exposures,” the Company plans to provide further information in its Quarterly Report on Form 10-Q for the three months ended March 31, 2008 substantially in the form set forth in the paragraphs below: Reinsurance agreements … As at March 31, 2008, the Company’s total net exposure under its facultative agreements with SCA’s subsidiaries was approximately $x.x billion of net par outstanding. Of this total, approximately $xxx million and $xxx million of net par outstanding was related to RMBS and ABS CDOs with greater than 50% RMBS collateral, respectively. Of the RMBS exposures xx% were rated ‘AAA’, xx% were rated ‘A’ and xx% were rated ‘BBB’.All related ABS CDO exposures were ‘AAA’ rated. Guarantee agreements As at March 31, 2008, the Company’s total net par outstanding under these guarantees was $xx.x billion. Indirect consumer mortgage exposures related to these guarantees totaled approximately $x.x billion related to RMBS and $x.x billion related to ABS CDOs with greater than 50% RMBS collateral.Of the RMBS exposures xx% were rated ‘AAA’, xx% were rated ‘A’ and xx% were rated ‘BBB’. All related ABS CDO exposures were ‘AAA’ rated. With respect to the Staff’s request for additional disclosure regarding the conclusion that no losses were expected under the SCA guarantees as at December 31, 2007, as previously stated, the Company believes that the disclosure provided in the Form 10-K was consistent with the requirements related to necessary disclosures for guarantees and contingent liabilities.The Company’s analyses of SCA’s overall portfolio indicated that SCA’s claims paying ability as at December 31, 2007 was sufficient to meet the losses generated by the underlying exposures as at that time SCA had total assets of $3.6 billion (against total liabilities of $3.1 billion), which, combined with the future premium flow associated with their in-force book of business, were available to pay claims. In addition, the Company plans to provide further information substantially in the form set forth in the paragraphs below in its Quarterly Report on Form 10-Q for the three months ended March 31, 2008: In addition to the evaluation of the overall SCA portfolio, management has also evaluated the exposure as at December 31, 2007 in the pre-IPO book of business subject to the guarantees and has concluded that expected losses in that portion of the SCA’s portfolio are substantially less significant than those in the post IPO book of business as of such date. This is largely due to the fact that the most negatively impacted RMBS vintages were written in 2006 and 2007.As at December 31, 2007, SCA had reported net case reserves subject to the guarantees of $12 million, which represented 1.9% of the total SCA net case reserves.Any analysis of the probability of loss related to the guarantees is made more complex by the fact that losses on business written pre-IPO may manifest themselves earlier (or later) than other losses and thus be more (or less) likely to ultimately be subject to the guarantees.The Company’s analysis, however, indicated that the payout patterns of pre and post IPO exposures were largely consistent. SCA’s audited financial statements as at December 31, 2007 reported shareholders equity of $427 million and included not only SCA’s best estimate of total losses but also a fair value assessment of derivative liabilities related to those credit enhancement products sold in credit default swap form.Such fair value assessment included risk margins necessary to transfer the related liabilities to a hypothetical third party and not just the expected future contractual cash flows.In addition, subsequent to December 31, 2007, nationally recognized rat- -3- ings agencies have published base and stressed loss scenarios with respect to SCA and have provided financial strength ratings on SCA.Under the stressed scenarios, SCA will be weakened, but the scenarios do not indicate probable default by SCA. This further supports the Company’s conclusion that no accrued liability with respect to the guarantee is necessary.However, future developments could expose the Company to potential payments with respect to the guarantees which could be material to the Company.Refer to Item 1A. ‘Risk Factors’ in the Company’s Annual Report on Form 10-K for the year ended December 31, 2007 for further information relating to the risks associated with the guarantees. 2. Impact of credit market movements on the Company’s investment portfolio, page 51 2. Please revise your disclosure to discuss whether the investment grade rating on the “topical asset” securities is dependent on guarantees issued by third parties.For those where this may be the case, please disclose the rating without the guarantee.In addition, please disclose the exposure to guarantor default including any significant concentration in a guarantor. In response to the Staff’s comment, the Company respectfully submits that the Company believes that the disclosure contained in the Form 10-K regarding the “topical assets” and the impact of credit market movements on the investment portfolio in general, provides users of the Company’s financial statements with the necessary information to evaluate the material risks inherent in the investment portfolio as of December 31, 2007. Of the $2.1 billion total topical asset exposure as at December 31, 2007, only $77 million of the related securities had ratings dependent on guarantees issued by third parties (i.e., monoline insurers).Decreases in the ratings of such third party guarantors would typically decrease the fair value of guaranteed securities; however, in the event of non-performance on the part of these third party guarantors, the Company estimates that the average credit quality of this portfolio would be A and that 94.9% would remain BBB or above.In addition, of the total portfolio of fixed maturity securities of $33.6 billion at December 31, 2007, less than 2% were guaranteed by such third parties with no individual third party representing more than 1%. Consistent with the Staff’s comment and in order to further enhance disclosure related to the current issues in the credit markets, the Company proposes to include in its Form 10-Q for the quarter ended March 31, 2008 disclosure substantially in the form set forth in the paragraph immediately above. 3. Your disclosure here makes reference to the use of an “independent evaluation” for your “topical assets.”While you are not required to make this reference, when you do, you must also disclose the name of the independent firm.If you include or incorporate by reference this disclosure into a 1933 Securities Act filing, you will also need to include the consent of the independent firm. The Company does not believe that written consent is required in the instance referenced in the Staff’s comment on the basis that the disclosure does not make reference to an independent firm, expert or third party. The disclosure in the MD&A states that “the Company has undertaken an independent evaluation of its topical assets to further identify areas of potential economic loss.”This is intended to let the reader know that the Company has specifically identified the topical asset portfolio for a detailed analysis which is independent from the normal pricing methodology and separate from the typical process undertaken in a given period to review asset valuation. While the Company did use consultants from various areas and had discussions with its third party managers, they are not referenced in the disclosure. In response to the Staff’s comment, however, the Company will revise its disclosure prospectively in future filings to omit any reference to an independent evaluation in order to avoid confusion. -4- Critical Accounting Policies and Estimates, page 56 4) Derivative Instruments, page 66 4. Please revise your disclosure to include the impact of reasonably likely changes in the key assumptions you have used to estimate the fair value of the CDS contracts held by SCA on your financial statements. In response to the Staff’s comment, the Company would like to point out that its exposure to fair value movements associated with certain of SCA’s CDS contracts is as a result of what the Company believes to be an embedded derivative included in certain facultative reinsurance arrangements. As has been noted in the Company’s Form 10-K, as a reinsurer, access to direct information in relation to individual policies is necessarily both more limited and delayed.Management receives fair value estimates from SCA as the ceding company and while management reviews the validity of the overall methodology applied, the Company relies on SCA management’s application of the model to individual exposures.SCA management provides the Company with point estimates and not a range of possible outcomes or details of the sensitivity to the individual key assumptions related to the ceded policies. As a result, it is difficult, in practice, to be precise on the effect of changes in each of these assumptions. The Company would also like to note that it has disclosed in several places the Company’s use of what is commonly referred to as “three line accounting” for credit default swap contracts reinsured from SCA (Credit Derivatives – page 143).In the section of the MD&A titled “Critical Accounting Policies and Estimates” detailed qualitative disclosure is provided with respect to (i) methods and key assumptions used in establishing the loss reserve component of such contracts (Financial Guarantee Loss Reserving – page 62), (ii) the inherent limitations in reinsurance relationships in particular as it relates to establishing estimated liabilities (Reinsurance Operations - page 59), and (iii) methods and key assumptions used in establishing the overall fair value of credit derivatives (Credit Derivatives - page 66) . Management continues to believe that the Company has provided the appropriate level of qualitative detail regarding the exposure along with the factors most relevant in estimating the components of the fair value and that any further quantitative information is not reasonably available, nor would it provide material additional information to users of the Company’s financial statements. In addition, SCA management has disclosed in their Form 10-K for the year ended December 31, 2007 (the “SCA Form 10-K”), that the mark-to-market liability established with respect to SCA’s in-force CDS contracts reflects SCA management’s best estimate of the present value of the premium, in excess of that which was originally charged, that they would have to pay a counterparty to transfer the risks in the portfolio of credit derivatives in one or more hypothetical transactions.On that basis, they conclude that the two key factors in the analysis of the mark-to-market liability recorded in excess of the case reserves are (i) the rates of return assumed to be required by the hypothetical counterparty and (ii) the discount rate.Using a pro-rata application of the sensitivity provided in the SCA Form 10-K, a parallel shift in the rates of return used by SCA management to value the portfolio at December 31, 2007 of 2.5% would cause a change in the fair value of the credit derivatives reinsured by the Company of approximately $0.6 million.In addition, a parallel shift in the discount rate used to estimate the present value of cash flows of 1% would change the fair value by $0.2 million.The Company does not believe this quantification of sensitivity would be meaningful to a user of the Company’s financial statements. Management is committed to developing a process to replicate and/or validate the fair value determination provided by SCA management in the future and where appropriate will provide the impact of changes to the key assumptions in prospective filings. -5- 5) Other Than Temporary Declines in Investments, page 66 5. Your disclosure should enable an investor to understand how you establish the fair value of your investments when market quotations are not available.Please revise your disclosures to address the following, if material: · Disclose the nature and the amount of your portfolio for which market quotations are not used to obtain fair value, preferably in a tabular format; · Describe the methods used to estimate fair value; · Disclose significant assumptions and other inputs used in your valuation models and describe how these were derived; and · Disclose whether the valuation models used have changed from prior periods. In response to the Staff’s comment, the Company proposes to include additional disclosure prospectively.Specifically, the Company will include in its Form 10-Q for the quarter ended March 31, 2008 the disclosure related to fair value measurements in substantially the form attached to this response letter as Appendix 1.It is important to note that the Company has not changed its approach to establishing fair values subsequent to December 31, 2. Significant Accounting Policies, page 104 (q) Fair Value of Financial Instruments, page 111 6. Your disclosure here as well in other portions of the document makes reference to the use of an independent pricing service.While you are not required to make these references, when you do, you must also disclose the name of the independent pricing service.If you include or incorporate by reference this disclosure into a 1933 Securities Act filing, you will also need to include the consent of the independent pricing service. The Company believes the independent pricing services referenced in the Form 10-K are not required to be named as experts and, as a result, no consents are required. While the Company receives values for the majority of the investment securities it holds from one or more third party pricing services, it is ultimately management's responsibility to determine whether the values received and recorded in the financial statements are representative of appropriate fair value measurements. It is common industry practice to utilize pricing services as a source for determining the fair values of investments where the pricing services are able to obtain sufficient market corroborating information to allow them to produce a valuation at a reporting date. In addition, in many cases although a value may be obtained from a particular pricing service for a security or class of similar securities, these values are corroborated against values provided by other pricing services. The reference to "independent pricing services" was only intended to be descriptive with respect to the process that management utilizes in determining the fair values of investments in its portfolio rather than one specific third party service. The Company intends to include detailed disclosure with respect to the methods of valuation consistent with the requirements of FAS 157 in its Form 10-Q for the quarter ended March 31, 2008 (see Appendix 1) and, to avoid confusion, the Company proposes to no longer refer to such pricing services as "independent" in its future filings. 3.
